DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Novak (US 2016/0099604).

As for claim(s) 1, 10, and 15, Von Novak discloses the invention as claimed, including:

1. An apparatus for charging a battery using wirelessly received power, comprising: 

one or more charging circuits, including a first charging circuit, each including a voltage input terminal and a charging output terminal, the voltage input terminal of each of the one or more charging circuits configured to accept the DC output voltage from the wireless power receiver circuit, and the charging output terminal of each of the one or more charging circuits configured to be coupled to a terminal of a battery to provide a corresponding charging current thereto; an antenna configured to receive and to transmit out-of-band control signals [Figs. 7C, 4, 5, 2; paragraphs 0048, 0050, 0052, 0062, 0064, 0057, 0073 – Von Novak discloses both the power transmitter and receiver which comprise circuitry/controllers, input and output to charge devices/batteries and power and communications through coil/antenna (paragraph 0050 disclosing that the coil/antenna are interchangeable terms/specific or separate elements) and including in-band and out-of-band power and communication channels, conversion circuitry to 
a controller configured to communicate with the wireless power transmitter by in-band control signals exchanged through the receiver coil of the wireless power receiver circuit and by the out-of-band control signals exchanged through the antenna, the controller further configured to control the charging by the first charging circuit of a battery coupled to the first charging circuit according to the out-of-band control signals [Figs. 7C, 4, 5, 2; paragraphs 0048, 0050, 0052, 0062, 0064, 0057, 0073 – Von Novak discloses both the power transmitter and receiver which comprise circuitry/controllers, input and output to charge devices/batteries and power and communications through coil/antenna (paragraph 0050 disclosing that the coil/antenna are interchangeable terms/specific or separate elements) and including in-band and out-of-band power and communication channels, conversion circuitry to convert AC-DC, DC-DC etc. to be output, a source AC or DC to the transmitter and/or to/from the receiver (paragraph 0057, 0064, fig. 1) which each transmitter/receiver provides conversion circuitry to control output for charging].  
10. An apparatus for transmitting power for a wireless charging system, comprising: 
a wireless power transmitter including a transmitter coil, the wireless power transmitter configured to receive an input direct current (DC) voltage and in dependence thereon to use the transmitter coil to transmit power wirelessly to a wireless power receiver of a receiver circuit for the wireless charging system [see as cited in claim 1]; 
an antenna configured to receive and transmit out-of-band control signals [see as cited in claim 1]; and 

15. A method for wirelessly charging a battery of an electronic device, comprising: transmitting a power waveform wirelessly from a wireless power transmitter of a transmitter circuit to a wireless power receiver of a receiver circuit; receiving the power waveform wirelessly at the wireless power receiver of the receiver circuit from the wireless power transmitter of the transmitter circuit [see as cited in claim 1]; 
establishing an out-of-band communication channel between the wireless power transmitter and the wireless power receiver [see as cited in claim 1]; 
exchanging out-of-band control signals between an antenna of the transmitter circuit and an antenna of the receiver circuit via the out-of-band communication channel [see as cited in claim 1]; 
producing, by the receiver circuit, of a direct current (DC) output voltage from the received power waveform [see as cited in claim 1]; and 
charging, by the DC output voltage, of a battery coupled to the receiver circuit in response to the out-of-band control signals [see as cited in claim 1].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak (US 2016/0099604) in view of Kumar (US 2016/0190813).

As for claim(s) 2-6 and 20, Von Novak discloses the inventions substantially as claimed, including the apparatus and method for charging a battery using wirelessly received power as cited above in the rejection of claims 1, 10, and 15.  Additionally, Von Novak discloses controlling charging by in-band or out-of-band signals [see as cited above in claim 1].

Von Novak does not specifically disclose:
2. The apparatus of claim 1, wherein the one or more charging circuits include a closed-loop DC-DC converter and an open-loop DC-DC converter, the first charging circuit being the open-loop DC-DC converter.  
3. The apparatus of claim 2, wherein the open-loop DC-DC converter is a switched capacitor charger.  

5. The apparatus of claim 2, wherein the controller is further configured to control the charging by the closed-loop DC-DC converter of a battery coupled to the closed-loop DC-DC converter according to the in-band control signals.  
6. The apparatus of claim 2, wherein the controller is further configured to control the charging by the closed-loop DC-DC converter of a battery coupled to the closed-loop DC-DC converter according to the out-of-band control signals.  
20. The method of claim 15, wherein the producing by the receiver circuit of the DC output voltage includes producing the DC output voltage by a closed-loop DC- DC converter.  

Kumar discloses open-loop converters, closed-loop converters, and buck chargers [paragraph 0026, 0031].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Von Novak and Kumar because one of ordinary skill in the art would have sought to use known circuitry including open-loop converters, closed-loop converters, and buck chargers in order to provide desired output voltages to differing chargeable devices/battery that require different charging parameters.

Claims 7-9, 11-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
7. The apparatus of claim 1, wherein the controller is further configured to perform a charging operation for the battery coupled to the first charging circuit by initially communicating by in-band control signals and subsequently communicating by out-of-band control signals.  
8. The apparatus of claim 1, wherein subsequent to controlling the charging of the battery coupled to the first charging circuit according to the out-of-band control signals, the controller is further configured to control the charging of the battery by one of the one or more charging circuits according to in-band control signals.  
9. The apparatus of claim 8, wherein the one or more charging circuits comprise a plurality of charging circuits, wherein charging of the battery by one of the charging circuits according to in-band control signals includes charging the battery by a second charging circuit coupled to the battery.  
11. The apparatus of claim 10, wherein the receiver circuit includes a second charging circuit and the controller is further configured to control the charging of a battery by the second charging circuit according to in-band control signals.  

13. The apparatus of claim 10, wherein the controller is further configured to control the charging of the battery by the first charging circuit by initially communicating by in-band control signals and subsequently communicated by out-of-band control signals.  
14. The apparatus of claim 10, wherein subsequent to controlling the charging of the battery coupled to the first charging circuit according to the out-of-band control signals, the controller is further configured to control the charging of the battery by one of the one or more charging circuits according to in-band control signals.  
16. The method of claim 15, further comprising: prior to establishing the out-of-band communication channel, establishing an in-band communication channel between the wireless power transmitter and the wireless power receiver; subsequent to establishing the in-band communication channel, transmitting from the wireless power receiver to the wireless power transmitter an in-band control signal via the in-band communication channel requesting to exchange out-of-band control signals between the transmitter circuit and the receiver circuit; and establishing the out-of-band communication channel in response to the request.  
17. The method of claim 16, wherein the in-band communication channel exchanges signals between the wireless power transmitter and the wireless power receiver according to a Qi interface standard.  
18. The method of claim 16, further comprising: subsequent to charging, by the DC output voltage, of a battery coupled to the receiver circuit in response to the out-of-band 
19. The method of claim 18, wherein: while charging, by the DC output voltage, the battery coupled to the receiver circuit in response to the out-of-band control signals, the producing by the receiver circuit the DC output voltage includes producing the DC output voltage by an open- loop DC-DC converter; and while charging, by the DC output voltage, the battery coupled to the receiver circuit in response to the in-band control signals, producing by the receiver circuit of the DC output voltage includes producing the DC output voltage by a closed-loop DC- DC converter.  

Prior art considered relevant but not utilized for purposed of rejection comprising Tu (2019/0280535), Qui (2020/0099257) utilize various forms of charging including out-of-band communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        June 17, 2021